DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 11/24/2020, in which claims 1-20 are pending and ready for examination. 

Priority 

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 11/24/2020 and 11/24/2020.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference no. “10” in figure 1;
Reference nos. “S51” and “S53” in figure 3’
Reference no. “S75” in figure 5.
Reference nos. “15a” and “15b” in figure 8.
 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8-11, and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2, 8, and 13, the claims recite the limitation “based on an amount of the accumulated human body sensing data in the communication unit being equal to a data transmission unit…” (or a variation thereof). It is unclear how an amount of data can be compared to a “transmission 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2011/0189938 to Yoshii et al., (hereinafter Yoshii), in view of Korean Patent Publication No. KR20090087365A to Park et al., (hereinafter Park. English translation of .

Regarding claim 1, Yoshii teaches an air conditioner (Air conditioner, see P29, Yoshii), comprising: 
a vision module including a camera configured to capture an image of a space in which the air conditioner is located (Camera captures indoor space, see P34, 84, Yoshii), the vision module being configured to generate human body sensing data from the image captured by the camera (Image processing detects humans, see P35, 84, Yoshii); 
a controller configured to generate first space classification data for classifying the space into two or more environmental zones based on the human body sensing data and the image (Newly obtained control pattern on the basis of people presence, classifies sections of a space based on the image and data, and is being interpreted as first space classification data, see P87, P58-60, P84, Yoshii); 
and a communication unit configured to transmit the human body sensing data to a server and to receive second space classification data from the server (Data is transmitted to host computer and air conditioning control pattern that classifies areas of environmental zones based on human presence or absence is obtained, wherein the classification data is a previously used pattern being interpreted as a second classification data, see P44, P56,P84, 85, Yoshii), wherein the controller configured to, based on comparing the first space classification data with the second space classification data (Comparing of newly obtained control pattern and previously used pattern, see P87, Yoshii), determine a first environmental zone and a second environmental zone of the space and control operation of the air conditioner according to the first blowing zone and the second blowing zone (A space is determined with a first zone with environmental setting and a second section (ie. Zone) with a second environmental setting, so as to effect environmental control to the sections, see P58-60, P87, Fig. 7, P100, Yoshii).  
	
	Yoshii does not explicitly mention blowing zones. 

However, Park from the same or similar field of air conditioners and control, teaches blowing zones (Occupants positions are detected via an air conditioner camera in a space divided into zones, and wind (i.e. air) is blown in the direction of an occupant detected classified zone, and data may be input and stored outside, see Pg. 4 Para6, Pg. 2 Paras 5-8, Pg. 3 P16 and Para 22, Figs, Park).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the air conditioning as described by Yoshii and incorporating blowing, as taught by Park.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a comfortable environment to an occupant by assuring that conditioned air reaches the occupant (see Pg. 2 P6, Park). 


Claim 12 is rejected on the same grounds as claim 1. 
  
Regarding claim 19, the combination of Yoshii and Park teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Park further teaches wherein each of a first space classification data and a second space classification data includes at least one of a distance between an air conditioner and each of a first blowing zone and a second blowing zone, or a span angle of each of the first blowing zone and the second blowing zone with respect to the air conditioner (Angle and distance to an occupant zone determined and used for wind direction, see Pg. 4 Paras 12, 2, 6, 5-6, Park. Also taught by matsuhima pgs 2-3).
  
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the air conditioning as described by Yoshii and incorporating distance and angle data, as taught by Park.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a comfortable environment to an occupant by assuring that conditioned air reaches the occupant (see Pg. 2 P6, Park). 


Regarding claim 20, the combination of Yoshii and Park teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Wind directed to zone where occupant is located with the implication that airflow and speed is concentrated at the occupant located zone versus non-occupied zone, see Pg. 4 Para6, Pg. 2 Paras 5-8, Pg. 3 P16 and Para 22, Figs, Park. Also taught by matsushima ).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the air conditioning as described by Yoshii and incorporating blowing to specific zone, as taught by Park.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a comfortable environment to an occupant by assuring that conditioned air is concentrated toward an occupant (see Pg. 2 P6, Park). 


Claims 2-5 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshii, in view of Park, and in further view of Japanese Patent Publication No. JP2017048930A to Matsushima et al. (hereinafter Matsushima. English translation of JP2017048930A is included and cited in this office action


Regarding claim 2, the combination of Yoshii and Park teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Yoshii further teaches wherein a communication unit configured to: accumulate and store human body sensing data generated by a vision module (Image and processed data storage, see Fig. 4B, p47-50, Yoshii), and transmit accumulated human body sensing data to a server (Data transmitted to host, see P84, Yoshii).
Yoshii does not explicitly teach based on an amount of accumulated data being equal to a data transmission unit, transmitting data.

However, Matsushima from the same or similar field of air conditioners and control, teaches based on an amount of accumulated data being equal to a data transmission unit, transmit data (An amount of detection data is accumulated so as to be equal to an amount of data for a predetermined period of time, and then the data is transmitted for processing, see Pg 3 Para 6, Matsushima).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the air conditioning as described by Yoshii and incorporating a determination of an amount of data, as taught by Matsushima.  
One of ordinary skill in the art would have been motivated to do this modification in order to diminish the detection of transitory positions of occupants (see Pg 3 Para 6, Matsushima). 


Regarding claim 3, the combination of Yoshii, Park, and Matsuhima teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Yoshii further teaches wherein a communication unit is configured to receive a value corresponding to a data transmission unit from a server, the value being determined based on a number of air conditioners that access the server and transmit human body sensing data to the server (Set temperature value is determined and transmitted based on a number of air conditioners with sensed people, see P58-60, P84-87, Fig. 7, Yoshii).  


Regarding claim 4, the combination of Yoshii, Park, and Matsuhima teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Matsushima further teaches wherein a controller is configured to, based on an amount of data transmitted by a communication unit to a server being less than a server determination threshold, determine a first blowing zone and a second blowing zone using first space classification data (When an amount of data is less than amount for determination, air is blown to a zone based on first default space classification, see Pg. 3 para 9, Matsushima).  
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the air conditioning as described by Yoshii and incorporating a determination of an amount of data being less than a determination amount and control based on a first classification, as taught by Matsushima.  
see Pg 3 Para 10, Matsushima). 


Regarding claim 5, the combination of Yoshii, Park, and Matsuhima teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Yoshii further teaches wherein a controller is configured to: based on an amount of data transmitted by a communication unit to a server being greater than or equal to a server determination threshold, compare a first space classification data  with a second space classification data and based on a difference between the first space classification data and the second space classification data being less than or equal to a predetermined level, determine the first blowing zone and the second blowing zone using the second space classification data (When new pattern obtained, such that an amount of data is greater than zero, the newly obtained pattern is compared to a current pattern to determine a difference, with the implication that when no difference exists, thus the difference being less than non-zero, no adjustment is made and the current pattern is used, see P87, Yoshii).  


Claim 13 is rejected on the same grounds as claim 2.



Regarding claim 14, the combination of Yoshii, Park, and Matsuhima teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 

Yoshii further teaches determining, by a server, a value corresponding to a data transmission unit based on a number of two or more air conditioners that access the server and transmit human body sensing data; and receiving, by the communication unit, the value from the server (Set temperature value is determined and transmitted based on a number of a plurality of air conditioners with sensed people, see P58-60, P84-87, P29, Fig. 7, Yoshii).

Claim 15 is rejected on the same grounds as claim 4.
Claim 16 is rejected on the same grounds as claim 5.

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshii, in view of Park, and in further view of US Patent Publication No. 2010/0168923 to Park et al., (hereinafter Park ‘923).

Regarding claim 6, the combination of Yoshii and Park teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Yoshii further teaches wherein a controller is configured to: accumulate human body sensing data (Image and processed data storage, see Fig. 4B, p47-50, Yoshii); and determine a first environmental zone and a second environmental zone using a first space classification data (A space is determined with a first zone with environmental setting and a second section (ie. Zone) with a second environmental setting, so as to effect environmental control to the sections, see P58-60, P87, Fig. 7, P100, Yoshii).  

Yoshii does not explicitly teach based on an amount of accumulated data being greater than or equal to a self-determination threshold, determine a first blowing zone and a second blowing zone using pace classification data.  
However, Park ‘923 from the same or similar field of air conditioners and control, teaches based on an amount of accumulated data being greater than or equal to a self-determination threshold, determine a first blowing zone and a second blowing zone using space classification data (An amount of detection data is accumulated and when above an amount for a determination, a determination of human detection is determined and air blown to space classified with position, see p113-114, Park ‘923).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the air conditioning as described by Yoshii and incorporating a determination of an amount of data, as taught by Park ‘923.  
One of ordinary skill in the art would have been motivated to do this modification in order to obtain an amount of data to properly determine the positions of occupants so as to direct air to the area (see P113-114, Park ‘923 and Pg 3 Para 6, Matsushima). 

Claim 17 is rejected on the same grounds as claim 6.



Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshii, in view of Matsushima.


Regarding claim 8, Yoshii teaches a server, comprising: a communication unit configured to receive human body sensing data (Image processing detects humans and sends data, see P35, 84, Yoshii) from a plurality of air conditioners (Plurality of air conditioners, see P29, Yoshii); a controller configured to generate space classification data for classifying a space, in which each of the plurality of air conditioners is located, into two or more blowing zones based on the received human body sensing data (Control patterns, on the basis of people presence, classifies sections of a space based on image data, where a plurality of air conditioners are located, see P87, P58-60, P84, P29, Fig. 7, Yoshii); and a storage configured to store the human body sensing data or the space classification data (Patterns stored, see P44, Yoshii), wherein the communication unit is configured to transmit the space classification data to the plurality of air conditioners (Control pattern signal transmitted to control air conditioners, see P53-60, P87, Fig. 7, P100, Yoshii).
Yoshii does not explicitly teach based on an amount of accumulated data being equal to a data transmission unit, transmitting data.

However, Matsushima from the same or similar field of air conditioners and control, teaches based on an amount of accumulated data being equal to a data transmission unit, transmit data (An amount of detection data is accumulated so as to be equal to an amount of data for a predetermined period of time, and then the data is transmitted for processing, see Pg 3 Para 6, Matsushima).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the air conditioning as described by Yoshii and incorporating a determination of an amount of data, as taught by Matsushima.  
One of ordinary skill in the art would have been motivated to do this modification in order to diminish the detection of transitory positions of occupants (see Pg 3 Para 6, Matsushima)

Regarding claim 9, the combination of Yoshii and Matsushima teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Yoshii further teaches wherein a controller is configured to determine a value corresponding to a data transmission unit based on a number of a plurality of air conditioners that transmit human body sensing data to a server (Set temperature value is determined and transmitted based on a number of air conditioners with sensed people, see P58-60, P84-87, Fig. 9, Yoshii), and wherein a communication unit is configured to transmit a value corresponding to the data transmission unit to the plurality of air conditioners based on predetermined intervals or based on an increase or a decrease of the number of the plurality of air conditioners that transmit the human body sensing data to the server (Value transmitted at predetermined intervals, see P42, 38, 83, Yoshii).  


Regarding claim 10, the combination of Yoshii and Matsushima teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Matsushima further teaches wherein a controller is configured to, based on an amount of data received by a communication unit from an air conditioner among a plurality of air conditioners being greater than or equal to a server determination threshold, generate space classification data corresponding to the air conditioner (When an amount of data is less than amount for determination, air is blown to a zone based on first default space classification, see Pg. 3 para 9, Matsushima).  
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the air conditioning as described by Yoshii and incorporating a determination of an amount of data being less than a determination amount and control based on a first classification, 
One of ordinary skill in the art would have been motivated to do this modification in order to still provide conditioned air to a space even in the event of data reset or when no classification exits (see Pg 3 Para 10, Matsushima).



Regarding claim 11, the combination of Yoshii and Matsushima teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Matsushima further teaches wherein a communication unit is configured to receive, from an air conditioner among a plurality of air conditioners, a message for requesting deletion of stored data in a storage, and wherein a controller is configured to delete the stored data corresponding to the air conditioner from the storage (Data related to air conditioner is deleted from storage unit, see pg. 3 P8, Matsushima).  
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the air conditioning as described by Yoshii and incorporating deleting stored data, as taught by Matsushima.  
One of ordinary skill in the art would have been motivated to do this modification in order to discard old data and maintain the most relevant newest data indicative of a current space  (see Pg 3 Para 8, Matsushima).


Allowable Subject Matter
Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
While Yoshii discloses a plurality of air conditioners wherein images taken by camera are used to classify patterns of a space to be conditioned based on human presence, and while Park teaches control of air blowing to an occupied zone detected by camera, and while Matsushima also teaches air 
        	(Claim 7) “…an interface configured to receive, an initialization instruction for deleting (i) the human body sensing data, the first space classification data, or the second space classification data that are stored in the air conditioner, and (ii) the human body sensing data or the second space classification data that are stored in the server, wherein the controller is configured to, in response to the initialization instruction, delete the human body sensing data, the first space classification data, or the second space classification data that are stored in the air conditioner, and wherein the communication unit is configured to, in response to the initialization instruction, transmit a message for requesting deletion of the human body sensing data or the second space classification data that are stored in the server.”, and 
(Claim 18) “…receiving, by an interface, an initialization instruction for deleting (ii the human body sensing data, the first space classification data, or the second space classification data that are stored in the air conditioner, and (ii) the human body sensing data or the second space classification data that are stored in the server, in response to the initialization instruction, deleting, by the controller, the human body sensing data, the first space classification data, or the second space classification data that are stored in the air conditioner, and in response to the initialization instruction, transmitting, from the communication unit, a message for requesting deletion of the human body sensing data or the second space classification data that are stored in the server”,
         and in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Publication No. 2010/0168922 to Park et al., teaches an air conditioner and control of an air conditioner including detecting a human body and determining position including distance and angle. Also teaches Detecting by a reference frequency or more (i.e. an amount)

US Patent Publication No. 2018/0195752 to Sasaki et al., teaches server as computer memory.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617.  The examiner can normally be reached on M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117